      Case: 4:21-cr-00275-PAB Doc #: 24 Filed: 06/14/21 1 of 1. PageID #: 113




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,                        Case No. 4:21-cr-00275

                               Plaintiff,         JUDGE PAMELA A. BARKER
                -vs-


 LINDSEY CARTER,                                  ORDER ADOPTING REPORT AND
                                                  RECOMMENDATION OF
                               Defendant          MAGISTRATE JUDGE




       The above Defendant, accompanied by counsel, proffered a plea of guilty before Magistrate

Judge Jonathan D. Greenberg, to the charge in the Information.         The Court finds that the

Defendant’s proffer of guilt was made under oath knowingly, intelligently and voluntarily and that

all requirements imposed by the United States Constitution and Fed.R.Crim.P. 11 are satisfied.

THEREFORE, the Court adopts the Report and Recommendation of Magistrate Judge Jonathan

D. Greenberg and accepts the Defendant’s offer of guilt and finds the Defendant guilty as charged

in the Information.

       The signed Plea Agreement shall be filed as of the date of this Order.

       IT IS SO ORDERED.

                                                     s/Pamela A. Barker
                                                    PAMELA A. BARKER
Date: June 14, 2021                                 U. S. DISTRICT JUDGE
